UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1841


In Re:   EDGAR SEARCY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:15-hc-02126-BO)


Submitted:   September 29, 2015             Decided:   October 1, 2015


Before WILKINSON, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edgar Searcy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edgar Searcy petitions for a writ of mandamus seeking to

challenge      civil      commitments      under      the        Adam     Walsh   Child

Protection and Safety Act of 1976 (“the Adam Walsh Act”), 18

U.S.C. §§ 4247-4248 (2012).               We conclude that Searcy is not

entitled to mandamus relief.

       “Mandamus relief is a drastic remedy, to be invoked only in

extraordinary circumstances.”             United States v. Moussaoui, 333

F.3d   509,    516-17     (4th    Cir.    2003)    (internal        quotation     marks

omitted).      Further, mandamus relief is available only when the

petitioner     has    a   clear   right    to   the    relief      sought.        In   re

Braxton, 258 F.3d 250, 261 (4th Cir. 2001).                       Mandamus “may not

be used as a substitute for appeal.”                       In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Searcy is not available by way of

mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                             We

dispense      with    oral   argument      because         the    facts     and   legal

contentions     are    adequately    presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                          2